            Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HMC INCORPORATED,                       :
                                        :
and                                     :
                                        :
                                        : CIVIL ACTION NO.19-cv-3285
KARA DIPIETRO, individually,            :
                                        :
                        Plaintiffs,     :
                                        :
       v.                               :
                                        :
                                        :
COMPLETE BUSINESS SOLUTIONS GROUP, INC. :
d/b/a PARR FUNDING and FAST ADVANCE     :
FUNDING, INC.,                          :
                                        :
                        Defendants.     :



             PLAINTIFFS’ ANSWER TO DEFENDANTS’ COUNTERCLAIM

       Plaintiff HMC Incorporated (“HMC”) and Kara DiPietro (“DiPietro”) (collectively

“Plaintiffs”) by and through their counsel, White and Williams LLP, hereby answer Defendant

Fast Advance Funding, Inc.’s (“FAF”) Counterclaims as follows:

       Plaintiffs incorporate the averments of their Complaint as if fully set forth herein.



                                         THE PARTIES

       1.     Admitted.

       2.     Admitted.

       3.     Admitted.
             Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 2 of 6




                                                 FACTS

       4.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       5.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       6.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       7.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       8.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       9.      The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       10.     The averments of paragraph 10 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.




                                                -2-
             Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 3 of 6




       11.     The averments of paragraph 11 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

       12.     The averments of paragraph 12 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

       13.     The averments of paragraph 13 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

                                     COUNT I
                  FAST ADVANCE FUNDING, INC. v. HMC INCORPORATED
                       BREACH OF CONTRACT- THE AGREEMENT

       14.     To the extent that this Paragraph attempts to characterize any documents or

allegations, it states a legal conclusion, as to which no response is required or necessary.

       15.     Denied. The averments of paragraph 15 of Defendants’ Counterclaim set forth

conclusions of law as to which no response is required. To the extent that a response is deemed

required, these averments are denied.

       16.     The averments of paragraph 16 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

       17.     The averments of paragraph 17 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

       18.     Denied.




                                                 -3-
             Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 4 of 6




       19.     Denied. The averments of paragraph 19 of Defendants’ Counterclaim set forth

conclusions of law as to which no response is required. To the extent that a response is deemed

required, these averments are denied.

                                    COUNT II
                  FAST ADVANCE FUNDING, INC. v. HMC INCORPORATED
                               UNJUST ENRICHMENT


       20.     To the extent that this Paragraph attempts to characterize any documents or

allegations, it states a legal conclusion, as to which no response is required or necessary.

       21.     Denied.

       22.     Denied.

       23.     The averments of paragraph 23 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.

                                      COUNT III
                      FAST ADVANCE FUNDING, LLC v. KARA DIPIETRO
                       BREACH OF CONTRACT – DIPIETRO GUARANTY

       24.     To the extent that this Paragraph attempts to characterize any documents or

allegations, it states a legal conclusion, as to which no response is required or necessary.

       25.     The May 3 Agreement documents speak for themselves. As a result, no response

is required.   Moreover, to the extent that this Paragraph attempts to characterize those

documents, it states a legal conclusion, as to which no response is required or necessary.

       26.     The averments of paragraph 26 of Defendants’ Counterclaim set forth conclusions

of law as to which no response is required. To the extent that a response is deemed required,

these averments are denied.




                                                 -4-
             Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 5 of 6




                       AFFIRMATIVE DEFENSES TO COUNTERCLAIM

                                        FIRST DEFENSE
                                     (Failure to State a Claim)

          FAF’s Counterclaims, and each and every averment set forth therein, fails to state a claim

upon which relief may be granted.

                                        SECOND DEFENSE
                                            (Duress)

          The May 3 Agreement is invalid and unenforceable as it was entered by Plaintiffs under

duress.

                                        THIRD DEFENSE
                                        (Unconscionability)

          The May 3 Agreement is invalid and unenforceable because it is unconscionable.


                                       FOURTH DEFENSE
                                          (Extortion)

          The May 3 Agreement is invalid and unenforceable it was the result of Defendants’

extortion practices.

          WHEREFORE, Plaintiffs respectfully requests that judgment be entered in their favor

and against FAF, dismissing FAF’s Counterclaims with prejudice.


                                                       WHITE AND WILLIAMS LLP



                                                       Shane R. Heskin
                                                       1650 Market Street, Suite 1800
                                                       Philadelphia, PA 19103
                                                       (215) 864-6329
                                                       heskins@whiteandwilliams.com
                                                       Attorneys for Plaintiffs




                                                 -5-
              Case 2:19-cv-03285-JS Document 9 Filed 09/13/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I Shane R. Heskin, hereby certify that on September 13, 2019, the foregoing Plaintiff’s

Answer to Defendants’ Counterclaim was filed electronically. Notice of this filing will be sent

to all parties by operation of the court’s electronic filing system.




                                                    BY:
                                                           Shane R. Heskin, Esq.




                                                  -6-
23412888v.1
